Citation Nr: 1336891	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include acute psychosis, associated with Valium addiction, to include as secondary to PTSD.  

2.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIII.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIV.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

(A separate decision with a different docket number will be provided as to an issue that was appealed from a VHA medical center, with a different representative.)




REPRESENTATION

Veteran represented by:	Lori Chism, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case has been before the Board several times, most recently in April 2012.  The complex procedural history of this appeal was outlined in detail at that time.  The pertinent history as to the issues that remain on appeal is set forth below. 

As directed in the most recent Board remand, the RO contacted the Veteran and his attorney at the time in a June 2012 letter to clarify whether he desired a hearing as to any of the issues on appeal.  No direct response was received to that letter.  However, the Veteran's attorney at the time indicated in communications received after the 2012 and 2013 supplemental statements of the case concerning the issues on appeal that a hearing was not requested.  As such, no hearing is necessary. 

At the time of the April 2012 Board remand, the Veteran was represented by another attorney, who withdrew as his appointed representative in March 2013.  Thereafter, in April 2013, the Veteran submitted a new VA Form 21-22a appointing Lori Chism, Esquire, as his new representative for all issues on appeal.  The withdrawal of the prior representative is accepted.  The current representative, Ms. Chism, was forwarded copies of the most recent adjudications of all issues on appeal, and offered the opportunity to provide arguments on the Veteran's behalf.

In a July 1995 rating decision, the RO granted service connection for residuals of a gunshot wound of the right hamstring and service connection for posttraumatic stress disorder (PTSD), each effective as of September 29, 1993.  The RO assigned a noncompensable disability rating for the gunshot wound disability and a 10 percent rating for PTSD.  The Veteran perfected appeals regarding the disability rating assigned for each of these disabilities.  In December 1997, the Board remanded those issues for additional development.  

In an October 1999 rating decision, the RO granted a higher rating of 30 percent for PTSD, effective as of September 29, 1993.  In a March 2002 rating decision, the RO granted an earlier effective date of June 28, 1990, for the grant of service connection for PTSD, but assigned a noncompensable rating from this new effective date for service connection to September 28, 1993.  The 30 percent rating for PTSD remained effective September 29, 1993. 

In a December 2002 decision, the Board granted a partial increase for the evaluation relating to the residuals of gunshot wound.  The Board also found that the Veteran had indicated satisfaction with the 30 percent rating awarded by the RO for PTSD, and that the criteria for withdrawal of this appeal from appellate status had been satisfied.  See 38 C.F.R. § 20.204 (2013).  In addition, the Board remanded the issue of entitlement to an effective date prior to September 29, 1993, for a compensable evaluation for PTSD for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and to allow the Veteran an opportunity to perfect this issue for appeal to the Board.

The Veteran appealed from the December 2002 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2003 Order, pursuant to a Joint Motion to Vacate and Remand, the Court vacated the Board's decision with respect to the increased rating for residuals of a gunshot wound.  The case was returned to the Board for compliance with the stipulations in the Joint Motion. 

In January 2004, the Board remanded the claim for a higher initial rating for residuals of a gunshot wound for additional notice and development.  The Board again noted that the Veteran needed to be provided a statement of the case regarding the issue of entitlement to an effective date prior to September 29, 1993, for a compensable evaluation for PTSD.  The RO issued a statement of the case as to the earlier effective date, and the Veteran perfected an appeal of that issue. 

In October 2005, the Board again considered the claim for an increased rating for residuals of a gunshot wound, and the newly perfected issue of entitlement to an effective date prior to September 29, 1993, for a compensable evaluation for PTSD.  The Board found that another remand was required regarding the increased rating claim to accomplish additional development and to ensure compliance with the directives contained in the earlier Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also found that the earlier effective date claim was inextricably intertwined with a then pending claim for service connection for acute psychosis associated with Valium addiction, to include as secondary to PTSD, which was not yet in appellate status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board directed the RO to adjudicate this claim.  In the body of the October 2005 remand, the Board also noted that the Veteran had filed a new claim for an increased rating for PTSD and that this issue was also inextricably intertwined with the pending claim.  The directives in that remand, however, did not specifically direct the RO to adjudicate the claim for an increased rating for PTSD.  

In an April 2006 rating decision, the RO adjudicated the service connection claim for acute psychosis.  The Board notes that the Veteran has repeatedly asserted that his claim is for any disability, to include acute psychosis, as due to Valium addiction during service for treatment of his gunshot wound residuals of the right thigh and PTSD.  These assertions were addressed.  The RO did not adjudicate the new claim for an increased rating for PTSD, as discussed by the Board.   

Thereafter, in a December 2006 rating decision, the RO denied entitlement to service connection for tinnitus.  After receipt of timely notices of disagreement, the RO issued a statement of the case in April 2007 regarding service connection for acute psychosis and tinnitus.  The Veteran perfected an appeal of these two claims by submitting a substantive appeal (VA Form 9) that was received in June 2007.  

In November 2008, the Board remanded the claims of service connection for acute psychosis and tinnitus, as well as the increased rating claim for residuals of a gunshot wound, for additional development.  The Board also granted a 10 percent rating for PTSD for the period from June 28, 1990, to September 29, 1993.  Thus, in April 2012, the Board found that this issue was no longer on appeal.

In a January 2010 rating decision, the RO granted a separate evaluation of 10 percent for gunshot wound residuals to the right thigh, Muscle Group XIV, effective as of September 29, 1993.  As such, the Veteran is now in receipt of two ratings for gunshot wound residuals of the right thigh effective since September 29, 1993: a 30 percent rating for Muscle Group XIII, and a 10 percent rating for Muscle Group XIV.  The Veteran submitted a notice of disagreement as to that decision in May 2010.  Although the RO (and prior Board remands) addressed the question of a higher rating for Muscle Group XIII, the question of a higher rating for Muscle Group XIV has not been addressed on appeal via a statement of the case or otherwise.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Further, these questions are inextricably intertwined in determining a proper rating, as they relate to the same area of the body and similar muscle and joint functions.  See Harris, 1 Vet. App. at 183; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In April 2012, the Board granted service connection for tinnitus and again remanded the claims for an increased rating for gunshot wound residuals and service connection for acute psychosis.  The Board also determined that a claim for entitlement to a TDIU had been raised, and remanded that claim.  

In addition, in the body of the April 2012 remand, the Board determined that a statement of the case was necessary as to the claims for dependency and an increased rating for PTSD, and directed the RO to issue such documents pursuant to Manlincon.  The RO issued a statement of the case as to the dependency claim in May 2013, and a substantive appeal has not been received.  Further, the RO issued a statement of the case as to the increased rating claim for PTSD in April 2012.  Although the Veteran's prior attorney submitted arguments concerning the rating for PTSD in December 2012, the RO notified the Veteran and his attorney that this was not a timely substantive appeal in a February 2013 letter.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2013).  No dispute as to this determination has been received.  As such, these issues are not currently on appeal.  

After the Board's last review of the case, in an April 2012 rating decision, the RO assigned an initial rating and effective date for tinnitus to implement the Board's grant of service connection for such disability.  The Veteran initially filed a notice of disagreement as the rating and effective date; however, he withdrew his appeal as to these issues in an August 2012 statement from his attorney.  See 38 C.F.R. § 20.204.  Therefore, these issues are no longer on appeal.

Also, after the Board's last review in April 2012, the Veteran sought service connection for a heart disorder, to include as secondary to PTSD.  The RO denied this claim in an August 2012 rating decision.  The Veteran appealed, and a statement of the case was issued in March 2013.  No substantive appeal was received for this issue.  As such, it is not in appellate status.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  

In sum, the case now returns to the Board for further review, and the issues on appeal are as stated on the first page of this decision.  The issue of entitlement to a TDIU cannot be adjudicated until the increased rating issues have been addressed.  As such, it is inextricably intertwined with the issues of a higher initial evaluation for gunshot wound residuals of the right thigh.  See Harris, 1 Vet. App. at 183.

Accordingly, the issues of entitlement to an initial evaluation for gunshot wound residuals of the right thigh in excess of 30 percent for Muscle Group XIII, and in excess of 10 percent for Muscle Group XIV; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

There is no current disability related to the Veteran's use of Valium or other substances during service, to include acute psychosis, and to include as a result of treatment for gunshot wound residuals to the right thigh or secondary to PTSD.


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disability, to include acute psychosis, associated with Valium addiction, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  VCAA notice should be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Complete notice was not issued prior to initial adjudication of the claim for psychiatric disability, to include acute psychosis, as a result of Valium addiction, in April 2006.  However, the Veteran has received adequate notice as to how to substantiate his claim for service connection on a direct and secondary basis, including in letters dated in April 2005 and April 2009, and in several statements of the case and supplemental statements of the case.  To the extent that notice was provided after the initial adjudication of the claim, this timing defect was cured by the subsequent readjudication, including in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and obtaining a medical examination and opinion when necessary for a fair adjudication.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has received adequate assistance in this case.  The RO obtained his service treatment records, available VA treatment records, treatment records during his period of incarceration from 1991 to 2008, and records and determinations concerning the Veteran's application for disability benefits from the Social Security Administration (SSA).  Further, the Veteran has consistently described his contentions and reported prior symptoms and treatment, which have been considered along with the other evidence.  There is no indication of additional pertinent evidence since the last supplemental statement of the case.

Concerning SSA records, the RO requested and received another copy of records in June 2012, as directed in the 2012 remand.  This includes the final determination from 2008 that no disability was found to due to insufficient information concerning the Veteran's functioning prior to December 1995, when he was last insured for SSA.  A June 2012 printout from the SSA indicates that the Veteran was receiving payments with initial entitlement date in July 2008, and that no disability determination had been made.  There is no indication of any further SSA records.  Concerning treatment records, the Veteran was requested to identify any outstanding records in June 2012, as directed in the 2012 remand, and he did not respond.  However, the RO obtained VA treatment records dated through December 2012 (including as contained in Virtual VA).  These remand directives were substantially completed, and there is no indication of pertinent outstanding records.

Additionally, there are multiple VA examinations addressing the nature of any current psychiatric disability.  This includes a June 2009 opinion as to whether the Veteran has a disorder separate from PTSD, to include acute psychosis as a result of Valium addiction, as directed in the 2008 remand.  While the Veteran and his representative disagree with the conclusions, there is no argument or indication that the examination or opinion is inadequate.  Rather, the examiner considered all pertinent evidence of record and provided sound reasoning for the opinion offered.  

In sum, all prior remand directives were substantially completed to the extent that they may be relevant to the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Another remand for further notice or development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of this claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he has a current disability, to include acute psychosis, as a result of being prescribed excessive amounts of Valium during service to treat his service-connected residuals of gunshot wound to the right thigh.  He asserts that he became addicted to Valium as a result of this treatment and/or his PTSD, which led to him using other prescription and illicit substances for many years after service and resulted in memory loss and other psychiatric problems.  See, e.g., April 1994 claim (for disability related to use of Valium leading to other addictions); July 1995 statement (arguing that long-term use of drugs including Valium can lead to psychiatric disorders); May 2005 clarification from prior representative (claim for Valium addiction and residuals, including substance abuse as secondary to PTSD); February 2011 arguments from prior representative (arguing that substance abuse is secondary to PTSD based on medical treatises).

A review of the Veteran's service treatment records confirms that he was prescribed Valium and other drugs many times for treatment of various conditions, including gunshot wound residuals and psychiatric disorders, in the 1970s.  Further, the Veteran is competent to report continuing to use Valium and other drugs after service, as this is within his realm of personal observation.  See Jandreau, 492 F.3d 1372.  His statements to this effect are credible, as they are generally consistent.

Nevertheless, the Veteran has repeatedly denied using any drugs, including prescription medications or illegal substances, since 1988.  See, e.g., statements dated in November 1993, March 2008, May 2008; VA examinations dated in August 1999, June 2009.  Similarly, in a February 2008 VA treatment session, the Veteran reported self-medicating with Valium and alcohol after Vietnam when he had significant PTSD; however, he reported being clean and sober for 18 years while in prison (from 1991 to 2008) and since his discharge from prison.  

Although the Veteran and his representative believe he has a current disability as a result of Valium addiction during service, they are not competent to provide an opinion in this regard, as this is beyond the realm of personal observation as a lay witness.  Rather, the medically complex nature of Veteran's psychiatric symptoms and history during and after service requires specialized knowledge, training, or experience to respond to these questions.  See Barr v. Nicholson, 21 Vet. App. at 308 (2007).  Therefore, the testimony and arguments by the Veteran and his current and former representatives in this regard are not probative or persuasive.  

The Veteran submitted an April 1997 letter from a Mental Health Staff Officer with the Office of the Surgeon General, Department of the Army, which indicates that the officer was providing copies of general medical information concerning the long-term use of Valium from leading scientific textbooks and journals.  The officer did not provide a diagnosis or etiology opinion but, rather, stated that this is an important issue that is best addressed by a physician who understands the clinical context of an individual patient's case.  As such, this does not constitute a diagnosis or etiological opinion for the Veteran's claim in the present case.

There is also an undated document that purports to be a diagnostic examination related to Valium.  The document describes the general characteristics of Valium, general treatment guidelines, and possible side effects and manifestations of overdosage.  The last paragraph states that "it is very apparent and obvious that the patient in the instant case has been suffering acute p[s]ychosis, confusion, anxiety and psych[o]pathic predictors."  It further states that this was "apparently caused" by the use of Valium over a period of seven years at a high dose that was above the normal dosage, and that the abrupt discontinuance of the drug had induced "serious multitudinous inculpations in the patient."  In addition to being undated, it is unclear if this was an examination of the Veteran or of some other individual (such as in one of the scientific textbooks or journals), as there is no reference to the Veteran himself in this document.  There is also no reference to any particular medical records, testing, or current symptoms.  As such, this does not establish a diagnosed disability related to Valium use during the course of the appeal.

Additionally, the evidence includes various medical articles and treatises submitted throughout the course of the appeal that discuss possible relationships between PTSD and substance abuse.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in this case, as noted above, the Veteran has repeatedly denied using any drugs since 1988, despite his continued diagnosis of chronic PTSD.  As such, these medical articles and treatises do not establish a diagnosis or relationship to service, including use of Valium.

In contrast, medical professionals throughout the period on appeal have concluded that the Veteran has PTSD, with a past history of polysubstance abuse, but no other current psychiatric disability, based on a review of all pertinent lay and medical evidence.  See, e.g., VA examinations dated in April 1995, August 1999, June 2009, October 2012.  The June 2011 VA examiner diagnosed chronic PTSD and alcohol dependence, noting that she could not state that alcohol dependence was in full remission because the Veteran had occasional alcohol consumption.  Nevertheless, he continued to deny any current substance abuse at that time.  The October 2012 VA examiner subsequently found PTSD and no other mental health diagnosis.

Additionally, the June 2009 VA examiner found that there was no separate or distinct psychiatric disability, to include acute psychosis, other than chronic PTSD.  The examiner reasoned that recent psychiatric medical records indicated no current substance abuse, including no abuse of unprescribed medications such as Valium or other illegal substances.  The examiner noted that, while the evidence showed a remote past history of polysubstance abuse, this was now in remission.  The Veteran again reported during that examination that he had not used alcohol or other illicit substances, including unprescribed medications such as Valium, since 1988, or for over 20 years.  The Board finds this examiner's conclusion to be highly probative and persuasive, as it is based on all pertinent lay and medical evidence, and is consistent with the other evidence of record.

In light of the above, there is no separate psychiatric disability.  Additionally, concerning the Veteran's complaints of memory loss as a result of Valium addiction, he reported during an August 1999 VA psychological consult that he believed he had memory difficulties concerning experiences during Vietnam due to medications prescribed to treat his gunshot wound and through the end of service.  However, he also stated at that time that his "memory ability ha[d] been much improved" since he stopped using all prescribed and illicit drugs.  There is no other evidence of record to indicate a current disability of memory loss related to Valium addiction.  Moreover, to the extent that the Veteran has memory loss as a result of psychiatric disorder, these symptoms are contemplated under his assigned ratings PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

In sum, although the Veteran used Valium and illicit substances during service and for many years afterwards, he has not done so since 1988, and there has been no diagnosed psychiatric disability during the course of the appeal other than PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present disability); cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative).  As such, there is no current disability for which service connection may be granted.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and it must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disability, to include acute psychosis, associated with Valium addiction, to include as secondary to PTSD, is denied.


REMAND

The RO has not readjudicated the question of entitlement to an initial rating in excess of 10 percent for Muscle Group XIV for the purposes of appeal.  As noted above, the RO granted this separate evaluation effective as of September 29, 1993, in a January 2010 rating decision, and the Veteran appealed from that determination.  The 2012 and 2013 supplemental statements of the case only addressed the question of a rating in excess of 30 percent for Muscle Group XIII.  The Board cannot adjudicate this issue on appeal in the first instance and, therefore, it must be remanded for such purpose.  See Manlincon, 12 Vet. App. at 240.  

However, after the RO readjudicates this issue, it will return to the Board as part and parcel of the appeal for the separate rating of residuals of gunshot wound to the right thigh (Muscle Group XIII), because the Board must ensure that a proper rating is applied for the Veteran's manifested symptoms.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); Esteban, 6 Vet. App. at 262 (allowing a separate rating for distinct, non-overlapping manifestations of disability pursuant to 38 C.F.R. § 4.14).

Further, clarification is necessary as to the manifestations of the right thigh disability.  The October 2012 VA examiner measured and recorded the Veteran's symptoms as a result of the gunshot wound residuals and indicated that Muscle Groups XIII and XIV were both affected.  However, the examiner only summarized the severity of disability as it pertains to Muscle Group XIII, as directed in the prior remand.  The examiner did not indicate the level of disability as it pertains to Muscle Group XIV, or which symptoms were attributable to each muscle group, to the extent possible.  The Board notes that both of these muscle groups can affect functions of the knee and hip.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313 and 5314.  As such, a remand is necessary to obtain an addendum opinion in this regard to ensure that the Veteran's right thigh muscle disability is properly rated.  A new examination should be scheduled only if deemed necessary by the examiner.

The Board notes that the evidence includes medical opinions as to the effects of the Veteran's service-connected disabilities on his employability, as directed by the prior Board remand.  However, the question of a TDIU is inextricably intertwined with the ratings for gunshot wound residuals of the right thigh and, therefore, must again be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand and access to any relevant records in Virtual VA, to the October 2012 VA general medical examiner for an addendum report concerning gunshot wound residuals of the right thigh.  (If that examiner is no longer available, or if a full examination is otherwise deemed necessary, then the Veteran should be scheduled for a new VA examination.)  Review of the claims file should be noted in the addendum report.  The examiner should respond to the following:

(a)  To the extent possible, identify which manifestations of the Veteran's gunshot wound residuals to the right thigh are attributable to impairment of Muscle Group XIII, and which are attributable to Muscle Group XIV.  

(b)  Also, please identify the degree of overall impairment to each affected muscle group, i.e., Muscle Group XIII and Muscle Group XIV.  

If any requested opinion cannot be given without resorting to speculation, indicate why and what, if any, further information is needed.

2.  The RO should review the report to ensure that it contains the information and opinions requested in this remand, and is otherwise complete, and request clarification from the examiner as necessary.

3.  Thereafter, readjudicate the claims for entitlement to an initial evaluation in excess of 30 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIII; an initial evaluation in excess of 10 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIV; and a TDIU.  If the appeal is not fully granted, issue a supplemental statement of the case that includes all pertinent laws and regulations and addresses all pertinent evidence, before returning the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


